—In an action for a divorce and ancillary relief, the defendant wife appeals from an order of the Supreme Court, Richmond County (Meyer, J.H.O.), dated February 10, 1997, which, upon the oral application of the plaintiff husband, directed that “all the attorneys and any representatives of their law firms and the parties herein, are hereby restrained and enjoined from communicating with any member of the news media and/or representatives of same” with respect to “any aspect” of the case.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from did not decide a motion made on notice. No appeal as of right lies therefrom (see, CPLR 5701 [a] [2]; Sherwood v Roper, 237 AD2d 275). No application has been made for permission to appeal, nor are we inclined to grant leave to appeal under the circumstances of this case, considering the sparseness of the record (see, Matter of Bergmann v Berger, 218 AD2d 768; Matter of Hartman v Smith, 207 AD2d 345). Rosenblatt, J. P., Ritter, Sullivan and Goldstein, JJ., concur.